



Exhibit 10.41
RED ROBIN GOURMET BURGERS, INC.
2017 PERFORMANCE INCENTIVE PLAN
CASH PERFORMANCE AWARD AGREEMENT






THIS AWARD AGREEMENT is made and entered into as of ____________ (the “Date of
Grant”), by and between Red Robin Gourmet Burgers, Inc. (the “Company”), and
[EMPLOYEE] (“Grantee”).


WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Company’s 2017 Performance Incentive Plan, as may be amended from
time to time (the “Plan”);
WHEREAS, the Plan provides for the granting of Cash Performance Awards to
eligible participants as determined by the Committee; and
WHEREAS, the Committee has determined that Grantee is eligible to receive a Cash
Performance Award under the Plan and has determined that it would be in the best
interest of the Company to grant to Grantee the Cash Performance Award provided
for herein.
NOW, THEREFORE, the Company and Grantee agree as follows:
1.    Grant of Award. The Company hereby grants to Grantee the right to receive
a cash bonus (Grantee’s “Cash Award”) with a target value of ___________ (the
“Target Value”), the payment of which is subject to the achievement of the
applicable Performance Goals and satisfaction of applicable vesting conditions,
and Grantee’s continued employment or service with the Company through and
including December 25, 2022 (the “Vesting Date”).
2.    Award Subject to Plan. This Award is granted pursuant to and is expressly
subject to the terms and conditions of the Plan, which terms are incorporated
herein by reference.
3.    Performance Period. The performance period of the Cash Award is the period
commencing December 30, 2019 and ending December 26, 2021 (the “Performance
Period”).
4.    Calculation of Amount Earned. The amount of Grantee’s Cash Award is
measured by the following metric: Cumulative EBITDA (as defined below). The
total Cash Award amount, if any, shall be the amounts earned in respect of the
performance metric as set forth below.
Cumulative EBITDA
Amount earned in respect of this metric shall equal:
(Target Value * Payout %)
Performance
Level of Achievement
Cumulative EBITDA for the Performance Period as a Percentage of Target
Payout %*
Threshold
85%
25%
Target
100%
100%
Maximum
115%
200%



* If the Company’s performance during the Performance Period falls between any
of the percentages in the table above, the Payout %, shall be calculated using
linear interpolation (e.g. if Cumulative EBITDA for the Performance Period is
103% of the target, the Payout % would be 120%; and if Cumulative EBITDA for the
Performance Period is 90% of the target, the Payout % would be 50%). No Cash
Award shall be earned if actual Cumulative EBITDA for the Performance Period is
less than the threshold performance level.


The Cumulative EBITDA target to be used in accordance with the table above has
been established in writing by the Committee, but such target is not set forth
herein and the parties agree that it shall not be specifically disclosed to
Grantee as it relates to or contains future financial goals of the Company which
have not and will not be disclosed to the public. Pursuant to its authority
under the Plan, the Committee may appropriately adjust the otherwise determined
Cumulative EBITDA to remove





--------------------------------------------------------------------------------





the effect of any one or more of the following: equity compensation expense
under ASC 718; accelerated amortization of acquired technology and intangibles;
asset write-downs; litigation or claim judgments, settlements or reserves;
changes in or provisions under tax law, accounting principles or other such laws
or provisions affecting reported results; accruals for reorganization and
restructuring programs; discontinued operations; restaurant closure costs;
executive transition costs; acquisition and dispositions; a material change in
planned capital expenditures; and any items that are unusual in nature,
non-recurring or infrequent in occurrence, in accordance with such guidelines
established by the Committee from time to time.


5.    Payment of Cash Award. Subject to early termination of this Award
Agreement pursuant to Section 6 or Section 7, the Company will pay to Grantee
the aggregate earned Cash Award, if any, based upon the extent of achievement of
the Performance Goals established by the Committee in accordance with Section 4,
and subject to Grantee’s continued employment or service with the Company
through the Vesting Date. Such payment, if any, will be made by the Company
after the Vesting Date but by no later than March 15 of the year in which the
Vesting Date occurs (the “Payment Date”).
6.    Vesting; Termination of Employment. Except as set forth in this Section
and in Section 7, Grantee’s Cash Award will remain unvested until the Vesting
Date and, in the event that Grantee experiences a Termination of Employment
prior to the Vesting Date, this Award Agreement will terminate and be of no
further force or effect as of the date of any such Termination of Employment.
Notwithstanding the foregoing, in the event of Grantee’s death, Disability, or
Retirement (each, a “Vesting Event”) prior to the Vesting Date, the Cash Award
will vest and be payable at the time set forth in Section 5 as follows:
(a)If the Vesting Event occurs after the completion of the Performance Period,
the amount of the Cash Award earned will be based on the extent to which the
Performance Goals established under Section 4 have been achieved; and
(b)If the Vesting Event occurs before completion of the Performance Period, the
amount of the Cash Award earned will be based on the extent to which the
Performance Goals established under Section 4 have been achieved as of the last
day of the Performance Period, except that the amount of the Cash Award earned
will be pro-rated based on (i) the number of days which have elapsed during such
Performance Period up to and including the day such Vesting Event occurs,
divided by (ii) the number of days in the Performance Period.
For purposes of this Section, the term “Retirement” means the voluntary
termination of employment by Grantee from the Company when Grantee’s age plus
years of service with the Company (in each case measured in complete, whole
years) equals or exceeds 67, provided that at the date of termination Grantee is
at least 58 years of age and has completed at least five (5) years of service
with the Company.
7.    Change in Control. In the event the Company experiences a Change in
Control prior to the Vesting Date, then, effective as of the date of such Change
in Control, the Cash Award will be deemed to have been earned as follows:
(a)If the Change in Control occurs on or prior to the completion of 50% of the
Performance Period, the amount of the Cash Award earned will equal the Target
Value (in other words, Grantee’s Cash Award will be determined as if the
Performance Goals had been achieved at target);
(b)If the Change in Control occurs after the completion of the Performance
Period, the amount of the Cash Award earned will be based on the extent to which
the Performance Goals established under Section 4 have been achieved; and
If the Change in Control occurs after completion of 50% or more but less than
all of the Performance Period, the amount of the Cash Award earned will based
upon the extent to which the Performance Goals established under Section 4 have
been achieved, except that the applicable Performance Goals for such truncated
Performance Period will be pro-rated and the Company’s performance against such
Performance Goals determined by the Committee in good faith as of the date of
the Change in Control. Payment shall be made in cash as soon as practicable
after the Change in Control, but in no event later than March 15 of the year
after the year in which the Change in Control occurs.
8.    Tax Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Grantee, are withheld or collected from Grantee.
9.    Tax Consideration. The Company has advised Grantee to seek Grantee’s own
tax and financial advice with regard to the federal and state tax considerations
resulting from Grantee’s receipt of the Cash Award pursuant to this Award
Agreement. Grantee understands that the Company will report to appropriate
taxing authorities the payment to Grantee of compensation income upon the
vesting and payment of the Cash Award. Grantee understands that he or she is
solely responsible for the payment of all federal and state taxes resulting from
this grant of Cash Award. With respect to tax withholding amounts, the Company
has all of the rights specified in Section 8 of this Award Agreement and has no
obligations to Grantee except as expressly stated in Section 8 of this Award
Agreement.





--------------------------------------------------------------------------------





10.    Non-Solicitation. Grantee, for the twelve (12)-month period immediately
following the date of termination of Grantee’s employment, shall not, either on
his or her own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner, or shareholder, or
otherwise on behalf of any other person, firm, or corporation, directly or
indirectly solicit or attempt to solicit away from the Employer any of its
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
employee of the Employer. Grantee agrees that the covenant set forth in this
Section 10 is reasonable with respect to its duration, geographical area and
scope. In the event that the geographic or temporal scope of the covenant
contained herein or the nature of the business or activities restricted hereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provisions shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
11.    Injunctive Relief. The parties hereto agree that either party hereto
would suffer irreparable harm from a breach by the other party of any of the
covenants or agreements contained in Section 10, for which there is no adequate
remedy at law. Therefore, in the event of the actual or threatened breach by a
party of any of the provisions of this Award Agreement, the other party, and in
the case of the Company, its respective successors or assigns, may, in addition
and supplementary to other rights and remedies existing in their favor, apply to
any court of law or equity of competent jurisdiction for specific performance,
injunctive or other relief (without the necessity of posting bond or security)
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such breach or threat thereof by one party,
the other party shall be entitled to obtain a temporary restraining order and/or
a preliminary injunction restraining the other party from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.
12.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to Grantee at the address last reflected on the
Company’s payroll records (including via e-mail if Grantee is then employed by
the Company), or at such other address as either party may hereafter designate
in writing to the other. Any such notice (if not sent via e-mail) shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if Grantee is no longer employed by the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions in this Section 12.
13.    Conflicts and Interpretation. In the event of a conflict or inconsistency
between the terms and conditions of this Award Agreement and of the Plan, the
terms and conditions of the Plan shall govern. Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not and shall not be deemed to create any rights in Grantee unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.


14.    Entire Agreement; Amendment. Except as may otherwise be provided in any
employment, severance or other agreement between the Company and Grantee, or any
Company plan in which Grantee participates, this Award Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof. The Company may modify, amend or waive the terms of the
Cash Award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of Grantee without his or her consent, except
as required by applicable law, tax rules or accounting rules. The waiver by
either party of compliance with any provision of this Award Agreement shall not
operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by such party of a provision of this
Award Agreement.


15.    Choice of Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.


16.    Binding Effect. This Award Agreement shall bind Grantee and the Company
and their beneficiaries, survivors, executors, administrators and transferees.
17.    Limitations; No Employment/Service Commitment. Nothing contained in this
Award Agreement or the Plan constitutes a continued employment or service
commitment by the Company or any of its Subsidiaries, affects Grantee’s status,
if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon Grantee any right to remain employed by
or in service to the Company or any Subsidiary, interferes in any way with the
right of the Company or any Subsidiary at any time to terminate such employment
or service, or affects the right of the Company or any Subsidiary to increase or
decrease Grantee’s other compensation. Payment of Grantee’s Cash Award, if any,
is not secured by a trust, insurance contract or other funding medium, and
Grantee does not have any interest in any fund or specific assets of the Company
or any of its Affiliates by





--------------------------------------------------------------------------------





reason of this Cash Award.
18.    Code Section 409A. The Cash Award granted under this Award Agreement is
intended to fit within the “short-term deferral” exemption from section 409A of
the Internal Revenue Code. In administering this Award Agreement, the Company
shall interpret this Award Agreement in a manner consistent with such exemption.
19.    Forfeiture. Grantee must reimburse or forfeit to the Company any payment
received or to be received hereunder by Grantee to the extent required by the
clawback policy adopted by the Board of Directors.
20.    Non‑Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except as
permitted under the Plan.
21.    Definitions. To the extent not specifically defined in this Award
Agreement, each capitalized term used in this Award Agreement has the meaning
ascribed to such term in the Plan.
22.    Committee Administration. The Committee has sole and exclusive
responsibility for construing and interpreting this Award Agreement and for
resolving all questions arising under this Award Agreement. Any decision or
action taken by the Committee arising out of, or in connection with, the
construction, administration, interpretation and effect of this Award Agreement
will be conclusive and binding upon all persons.
23.    Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.




IN WITNESS WHEREOF, the Company has executed this Award Agreement as of the Date
of Grant.
Red Robin Gourmet Burgers, Inc.

                                                                               
By:
        
     Its:







